DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statements filed are in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they have been fully considered by the Office.

Abstract
The abstract filed 2/09/2022 appears to be acceptable.

Claim Objections
Claim 35 objected to because of the following informalities:  in line 2, “the second steam generator” lacks antecedent basis, which has been treated as “a second steam generator.”  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The metes and bounds of claim 14 cannot be ascertained because “wherein the subset of the plurality of conduits are arranged in the first steam generator transversely to a path of flow of the input feed water” renders claim 14 indefinite.  How exactly is the flow of the input feed water transverse to the plurality of conduits when the input feed water itself travels through the conduits (see claims 13 and 14 as a whole)?  It isn’t clear how this claim should be interpreted for examination.  The Office notes that this claim was amended and that it appears that claim 14 may have been intended to state that the conduits for input feed water are transverse to the fluid flow—it’s not clear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13, 19-21, 32-36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. CN 108362151 A (see translation enclosed) in view of Rivas Cortes et al. US 20100178156 (“Rivas”), and further in view of Hogen et al. US 20170204741.

Re claim 11, Dai teaches an apparatus comprising: a first thermal storage assemblage including a plurality of thermal storage blocks (11/12 in Fig. 1, as better shown in Figs. 2-5), wherein at least some of the thermal storage blocks include multiple fluid flow slots (e.g., as at 1111 in Fig. 4), wherein at least some of the fluid flow slots are configured to define fluid pathways through the thermal storage blocks (as in Figs. 2-5); a plurality of heater elements positioned within the first thermal storage assemblage (“heating elements” as disclosed—"heating elements can be resistance heating, also can adopt other heating methods”), wherein each of the plurality of heater elements is configured to heat at least one of the thermal storage blocks (“Heat storage module is provided with a heating element”); a first fluid movement system (4, Fig. 1) configured to direct a stream of first fluid through the fluid pathways to heat the first fluid to a specified temperature range; a first steam generator (2, Fig. 1) configured to receive the first fluid to convert input feed water into input steam having a first pressure (“generating unit 3 can use the steam Rankine cycle power generation”); and a steam turbine (33, Fig. 1) configured to receive the input steam and provide output steam at a second pressure that is less than the first pressure.
Dai fails to teach a steam movement system configured to supply the output steam for use in an industrial process (the industrial process here is considered a required element of the claim, not merely a recitation of intended use, based on the wording  of claims 15-18—if Applicant disagrees, this disagreement should be made explicit on the record).
Rivas teaches a steam system configured to supply the output steam for use in an industrial process (130, Fig. 1; see [8-12])
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Dai with “a steam system configured to supply the output steam for use in an industrial process” as taught by Rivas, for the advantage of providing steam to an industrial process [10].
Rivas does not teach a steam movement system.
Hogen teaches a steam movement system (13, Fig. 1; see [26])
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “a steam movement system” as taught by Hogen with the apparatus as taught by Dai in view of Hogan, for the advantage of extracting steam from a steam turbine (i.e., biasing the steam flow) [26].  Note that Rivas similar teaches a steam extraction line (128, Fig. 1).

Re claim 12, Dai, Rivas, and Hogan teach claim 11.  Rivas further teaches wherein the first steam generator is a superheat boiler [9]. 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to further modify the combination with “wherein the first steam generator is a superheat boiler,” as was routine in the art with respect to steam turbines.   

Re claim 13, Dai, Rivas, and Hogan teach claim 11.  Any heat exchanger is necessarily going to have a cooler section of conduits

Re claim 19, Dai, Rivas, and Hogan teach claim 11.  Dai further teaches wherein the steam turbine is configured to cause an electrical generator (34, Fig. 1) to provide electricity, but not specifically to the industrial process.  However, it is straightforward that any source of electricity may be used for the industrial process, the generator of Dai being a source of electricity.  Thus, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify the combination further with wherein the steam turbine is configured to cause an electrical generator to provide electricity to the industrial process. 

Re claim 20, Dai, Rivas, and Hogan teach claim 11.  Although Dai appears to fails to explicitly reveal the structure of the heat exchanger (2, Fig. 1) (i.e., the claimed “first steam generator”), the Office takes official notice of a once-through steam generator, which can reasonably be, without more detail specified, any heat exchanger providing a once-through path (e.g., this excludes a drum with a recirculation line or the like from the heat exchanger).  Given the prevalence of such heat exchangers as steam generators in the prior art, it would have been obvious to have further modified the combination to have included such, as merely a selection of a heat exchanger for use as intended.

Re claim 21, Dai, Rivas, and Hogan teach claim 11.  Dai further teaches wherein the first steam generator (2, Fig. 1) is a heat recovery steam generator. 

Re claim 32, Dai, Rivas, and Hogan teach claim 11.  Dai further teaches 
wherein the fluid comprises oxygen and nitrogen (“air”—see claim 1).

Re claim 33, Dai, Rivas, and Hogan teach claim 11.  Dai further teaches a condenser coupled to the steam turbine, wherein the condenser (32, Fig. 1) is configured to condense steam received from the steam turbine (33, Fig. 1) into liquid water.

Re claim 34, Dai, Rivas, and Hogan teach claim 33.  Dai further teaches a recirculation pump (31, Fig. 1) configured to provide, as feed water to the first steam generator (2), the liquid water produced by the condenser (32).

Re claim 35, Dai, Rivas, and Hogan teach claim 11.  Their combination further teaches a second thermal storage assemblage configured to store thermal energy, wherein a second steam generator is configured to generate steam using heated fluid from the second thermal storage assemblage.  This merely a duplication of the combination in the rejection of claim 11, and such could have been pursued to reap the benefits of the combination to a greater degree due to the plurality of systems.

Re claim 36, Dai, Rivas, and Hogan teach claim 35.  Although Dai appears to fails to explicitly reveal the structure of the heat exchanger (2, Fig. 1) (i.e., the claimed “first steam generator”), the Office takes official notice of a once-through steam generator, which can reasonably be, without more detail specified, any heat exchanger providing a once-through path (e.g., this excludes a drum with a recirculation line or the like from the heat exchanger).  Given the prevalence of such heat exchangers as steam generators in the prior art, it would have been obvious to have further modified the combination to have included such, as merely a selection of a heat exchanger for use as intended.

Re claim 39, Dai, Rivas, and Hogan teach claim 11.  Dai further teaches
wherein the first thermal storage assemblage comprises: an enclosure containing the plurality of thermal storage blocks; and a thermal barrier separating a first subset of the plurality of thermal storage blocks from a second subset of the plurality of thermal storage blocks (see claim 6 and “as shown in FIG. 4, first storage module 11 comprises multiple groups of first bricks 111, first bricks 111 includes first channel 1111, multiple groups of first channel 1111 are connected in series to form the gas passage 112. multiple groups of first bricks 111 can be stacked, and through the first connecting pipe 113 the multiple groups of first channel to form a gas passage 112 can reduce the occupied area and the heat loss. In order to further reduce the heat loss, outer surface of the N storage modules are capable of packaging insulating layer. two groups of adjacent first bricks 111 can be set between the heat insulation layer 114 can reduce the two adjacent groups of first heat exchange between bricks 111.”).  Although it does not appear to be explicitly addressed by Dai, the Office respectfully submits that it would have been routine in the art to have provided an enclosure for the bricks of Dai, simply for the purpose of insulation them from the environmental surroundings, and such could have been accomplished given motivation from the insulation (114, Figs. 2-5) taught therein. 

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. CN 108362151 A (see translation enclosed) in view of Rivas Cortes et al. US 20100178156 (“Rivas”), further in view of Hogen et al. US 20170204741, and further in view of O’Donnell et al. US 20140190469.

Re claim 13, Dai, Rivas, and Hogan teach claim 11.  None teaches wherein the first steam generator includes a plurality of conduits coupled to receive the input feed water, wherein at least a subset of the plurality of conduits are arranged to mitigate scale formation and overheating.
O’Donnell teaches wherein the first steam generator includes a plurality of conduits coupled to receive the input feed water, wherein at least a subset of the plurality of conduits are arranged to mitigate scale formation and overheating (economizer 114 will be cooler than heater 113 in Fig. 3, and therefore provide a similar effect—the same heat exchange principle may be applied to the combination).
Thus, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “wherein the first steam generator includes a plurality of conduits coupled to receive the input feed water, wherein at least a subset of the plurality of conduits are arranged to mitigate scale formation and overheating” as taught by O’Donnell with the apparatus as taught by the combination of Dai, Rivas, and Hogan, for the advantage of producing steam for use in Dai [22].

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. CN 108362151 A (see translation enclosed) in view of Rivas Cortes et al. US 20100178156 (“Rivas”), further in view of Hogen et al. US 20170204741, and further in view of the following:

Re claim 15: Hong US 20180216010 [36] –diesel is a petroleum-based fuel

Re claim 16: Nellis US 20180207557 [4]

Re claim 17: Hong US 20180216010 [36]

Re claim 18: Bradley et al. US 20090117633 [196]

All of the foregoing references are reasonable applications of steam to an industrial process as in Rivas (Fig. 1, at 130), thus, each would have been obvious to have provided in combination for the benefit of their respectively taught processes, as is detailed in each claim.

Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. CN 108362151 A (see translation enclosed) in view of Rivas Cortes et al. US 20100178156 (“Rivas”), further in view of Hogen et al. US 20170204741, and further in view of Bailey et al. US 20180163574.

Re claim 41, Dai, Rivas, and Hogan teach claim 11.  None teaches wherein the first thermal storage assemblage is configured to store thermal energy generated by a conversion of input electricity from a first input energy supply, wherein the first input energy supply has intermittent availability.
Bailey teaches wherein the first thermal storage assemblage is configured to store thermal energy generated by a conversion of input electricity from a first input energy supply, wherein the first input energy supply has intermittent availability [57].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to further modify the combination with “wherein the first thermal storage assemblage is configured to store thermal energy generated by a conversion of input electricity from a first input energy supply, wherein the first input energy supply has intermittent availability,” for the advantage of storing intermittent energy [57].

Re claim 42, Dai, Rivas, Hogan, and Bailey teach claim 41.  Bailey further teaches wherein the first thermal storage assemblage is further configured to store thermal energy generated by a conversion of input electricity from a second input energy supply configured to provide electricity on demand [2-3].  It would have been readily obvious that charging may take place via a number of energy sources (the efficiency penalty discussed in [2] is mitigated with energy storage).

Allowable Subject Matter
Claims 31, 37-38, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
In claim 31, the recitation of “a solid oxide electrolysis system configured to extract hydrogen from water and output the heated fluid, wherein the fluid movement system is configured to provide the heated fluid in the specified temperature range to the solid oxide electrolysis system prior to providing the fluid to the first steam generator,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 37, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 37, the recitation of “wherein the industrial process includes a preheater configured to provide waste heat from the steam turbine to preheat feed water for the second steam generator,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 37, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claim 38 is allowed due to dependency on claim 37.
In claim 40, the recitation of “wherein the fluid movement system is configured to direct the stream of fluid through the fluid pathways of a first subset of the thermal storage blocks while providing heat from an electricity source to a second subset of the thermal storage blocks,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 37, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 107246732 A teaches an apparatus similar to that in claim 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746